Slave Thade — Act of 1820 — Citizenship of Defendant.1. Ownership of the vessel engaged in slave trade, by a citizen, if the accused be not himselt one. or citizenship of the accused, if the ownership be not in a citizen, is an essential ingredient of the offense, described by Act 1820, S 4 (3 Rtat. 600). Set U. S. v. Darnaud [Case No. 14.918J.2. Citizenship, within the meaning of the act of 1820, is thar anequivocal relation between every American and his country which binds him to allegiance, and pledges to him protection.3. Evidence that the funds which the accused was using belonged to one not a citizen; that he had no funds of his own: that he spoke of himself as an agent, and was recognized as such by the banker who supplied the funds, and by *1246the owner of those funds, — is.admissible to rebut a prima facie case of ownership in a citizen.[Decided by GRIER. Circuit Justice. Nowhere more fully teported: opinion.not now accessible. Cited in 1 Briglitley, .Dig. 805), to the points above stated.]